Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 06/16/2022 in which claims 2-4 and 46-56 were canceled; and claims 1, 6-7, 10-11, 29, 32, 37-38, 40-42 and 44-45. All the amendments have been thoroughly reviewed and entered. Claims 1, and 5-45 are under examination.

Withdrawn Objection/Rejections
	The objection to claims 6, 29, 32, 37-38, 40-42, 44 and 45 for informalities, is withdrawn, in view of Applicant’s amendments to said claims 6, 29, 32, 37-38, 40-42, 44 and 45.
	The rejection of claims 1 and 5-45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an enantiomer, mixture of enantiomers, tautomer and pharmaceutically acceptable salt of Compound 1, does not reasonably provide enablement for isotopolog of Compound 1, is withdrawn, in view of Applicant’s amendments to claims 1, 6-7, 10-11, 40 and 44.
The provisional rejection of claims 1 and 7-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9 and 11-34 of copending Application No. 16844407, is withdrawn, in view of Applicant’s amendments to claim 1.
The provisional rejection of Claims 1 and 7-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17075125, is withdrawn, in view of Applicant’s amendments to claim 1.

The provisional rejection of claims 1 and 7-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 11-21, 25-26, 30-31, 35-36 and 40-45 of copending Application No. 17075359, is withdrawn, in view of Applicant’s amendments to claim 1.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention is drawn to:
A pharmaceutical composition comprising Compound 1:

    PNG
    media_image1.png
    161
    360
    media_image1.png
    Greyscale

or an enantiomer, mixture of enantiomers, tautomer, or pharmaceutically acceptable salt thereof, and a carrier or diluent, wherein the carrier or diluent is a mixture of mannitol and starch, a mixture of mannitol and cellulose, or cellulose.

Compound 1 is free of the art. Thus, the pharmaceutical composition containing the Compound 1 is also free of the art.
As a result, claims 1, and 5-45 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, and 5-45 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613